Citation Nr: 1626951	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes), to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include arteriosclerotic heart disease and angina, to include as due to herbicide exposure.

3.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected sarcoidosis of the nose and sinuses, sinusitis with nasal polyps, and rhinitis.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2009 and January 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In a statement to the RO dated June 2010 the Veteran clarified that his real
first name is "Darrel" and not "Daniel" and he submitted numerous lay statements
to support this contention A review of the claims file clearly shows that the
Veteran's name during service was listed as "Daniel" and early post-service records
continued to refer to the Veteran as "Daniel" but that he requested a name change to
"Darrel" in April 1981 because that is the name that appeared on his driver s license
and birth certificate.  There is no question that "Daniel" and "Darrel" are the same
person in this case, and that is reflected on the title page of this document.  In this
regard, because many of the older records contained within the claims file refer to
the Veteran as "Daniel" both names are listed for clarity



FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides during his military service.

2.  The weight of the evidence is against a finding that the Veteran's diabetes is due to or the result of his active service.

3.  The weight of the evidence is against a finding that the Veteran's heart disorder is due to or the result of his active service.

4.  The weight of the evidence is against a finding that the Veteran's headache disorder is due to or the result of his active service, due to a service-connected disability, or aggravated by a service-connected disability.

5.  The evidence fails to establish that the Veteran's service-connected disability precludes him from securing and/or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to adjudicate the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Here, as was noted in several prior remands, some of the Veteran's claims file appears to have been lost.  The Veteran was informed of this by a March 2015 letter and he was offered the opportunity to provide any additional evidence in his possession.  However, the Veteran has responded that he has no additional evidence to submit.

In a case like this in which a Veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, recent findings indicate that herbicides were also used in Thailand and Korea.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).

As to herbicide exposure in Korea, VA determined that presumptive herbicide exposure is granted to any Veteran who served in Korea along the demilitarized zone between April 1, 1968 and August 31, 1971.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Herbicide Exposure

The Veteran asserted that he had service in Cam Rhan Bay, Vietnam.  In a February 2012 memorandum, VA determined that the claims folder showed no evidence of service within the land borders of Vietnam or the inland waterways of Vietnam.  VA found that STRs, personnel records, and DD Form 214 were all entirely negative for Vietnam service.  VA reported that the Service Department was not able to establish that the Veteran had Vietnam service or flew through Vietnam.

The Veteran's military personnel records show that he was stationed in Thailand from July 1970 to January 1971, but the Veteran has not suggested that he was frequently along the perimeter of any Air Force Base, and in Korea from May 1972 to July 1972.  While in Thailand, he was stationed to the U.S. Army Pacific (USARPAC) Thailand.  As such, presumptive herbicide exposure is not warranted for his tour in Thailand as he was not stationed at a Royal Thai Air Force Base.  In addition, presumptive herbicide exposure is not warranted for his tour in Korea as he was stationed there after August 31, 1971.

As such, presumed herbicide exposure is not shown.

The Veteran has not provided additional information as to his reported time in Vietnam.  In a May 2015 letter, the Veteran was asked to provide the dates and particular place of service including any temporary duty(TDY) dates if any, in the Republic of Vietnam, and any supporting documentation that he had in his possession such as orders/vouchers, etc.  However, neither he, nor his representative, provided any additional information. 

Diabetes

Veteran seeks service connection for diabetes, which he contends was incurred during his active service.  He filed his claim in July 2006, which was denied by the January 2008 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of diabetes.  At his May 1974 separation examination, he had a normal physical examination and he reported he was in good health.

The Veteran's medical treatment records after his separation show that he his onset of diabetes was in 2003, almost three decades after his separation from service.

The Veteran was afforded a VA examination in April 2015.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran's onset of diabetes was almost 30 years after his separation from service and there was no evidence of diabetes or diabetic symptoms during his active service or within one year of separation from service.  The examiner further noted that the Veteran had 10 years of normal glucose readings from 1992 to 2002, which clearly documented the onset of diabetes in 2003 and not consistent with a history of symptomatic diabetes from 30 years prior.

As noted, there is no evidence of an in-service diagnosis of diabetes and no evidence demonstrating that diabetes manifested to a compensable degree within one year following separation from service.  Furthermore, the VA examiner found that the Veteran's diabetes was less likely than not incurred in or caused by his active service as his onset of diabetes was almost 30 years after his separation from service.  Therefore, the Board concludes that continuity of symptomatology for diabetes is not shown.  Thus, there is no basis for service connection on a direct or presumptive basis. 

Consideration has been given to the Veteran's assertion that his diabetes is due to his service through exposure to herbicides.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of diabetes, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as blood glucose tests, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran is competent to report perceived symptoms of diabetes, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating diabetic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for diabetes.  That is, the evidence does not show that his diabetes was diagnosed in service or within a year of service and the weight of the evidence is against a finding that his diabetes has existed continuously since service.  Finally, the Veteran is not shown to have herbicide exposure.  Therefore, the claim is denied.

Heart Disorder

Veteran seeks service connection for a heart disorder, which he contends was incurred during his active service.  He filed his claim in July 2006, which was denied by the January 2008 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of a heart disorder.  At his May 1974 separation examination, he had a normal physical examination and he reported he was in good health.

The Veteran's medical treatment records after his separation show that he was first diagnosed with a heart disorder in 1993, approximately two decades after his separation from service.

The Veteran was afforded a VA examination in April 2015.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's heart disorder was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran's STRs contained no evidence of heart disorder during his active service or within one year of discharge.  The examiner reported that it was not likely that a symptomatic heart disorder would have a 20 year latency.

As noted, there is no evidence of an in-service diagnosis of a heart disorder and no evidence demonstrating that a heart disorder manifested to a compensable degree within one year following separation from service.  Furthermore, the VA examiner found that the Veteran's heart disorder was less likely than not incurred in or caused by his active service as his onset of a heart disorder was almost 20 years after his separation from service.  Therefore, the Board concludes that continuity of symptomatology for a heart disorder is not shown.  Thus, there is no basis for service connection on a direct or presumptive basis. 

Consideration has been given to the Veteran's assertion that his heart disorder is due to his service through exposure to herbicides.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a heart disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A heart disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as an ECG, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a heart disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating cardiac disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for a heart disorder.  That is, the evidence does not show that his heart disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that his heart disorder has existed continuously since service.  Finally, the Veteran is not shown to have herbicide exposure.  Therefore, the claim is denied.

Headache Disorder

Veteran seeks service connection for a headache disorder, which he contends was incurred during his active service.  He filed his claim for service connection in July 2006, which was denied by the January 2008 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of a headache disorder.  At his May 1974 separation examination, he had a normal physical examination and he reported being in good health.

The Veteran was afforded a VA examination in April 2015.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's headache disorder was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran reported an onset of headaches after his craniotomy in 1975 and that his history was consistent with post-craniotomy headaches.  The examiner also opined that the Veteran's headache disorder was less likely than not due to or the result of his service connected disabilities.  The examiner noted that the Veteran reported worsening of headaches after his heart surgery, but then improvement.  The examiner reported that that was no evidence of permanent worsening of his headache disorder due to his heart disorder.  The examiner noted that the Veteran reported transient headaches with the use of nitrates, which was a common side-effect.  Finally, the examiner reported that the Veteran's headaches were not consistent with sinus headaches as they were infrequent and resolved with rest with no associated sinus symptoms.

As noted, there is no evidence of an in-service diagnosis of a headache disorder and no evidence demonstrating that a headache disorder manifested to a compensable degree within one year following separation from service.  Furthermore, the VA examiner found that the Veteran's headache disorder was less likely than not incurred in or caused by his active service.  The examiner also opined that the Veteran's headache disorder was less likely than not due to, caused by, or aggravated by a service-connected disability.  Therefore, the Board concludes that continuity of symptomatology for a headache disorder is not shown.  Thus, there is no basis for service connection on a direct or presumptive basis. 

Consideration has been given to the Veteran's assertion that his headache disorder is due to his service or secondary to a service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a heart disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A headache disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as a CT scan or MRI, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a headache disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating headache disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for a headache disorder.  That is, the evidence does not show that his headache disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that his headaches has existed continuously since service.  Therefore, the claim is denied.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's only compensable service connected disability is sarcoidosis of the nose and sinuses, sinusitis with nasal polyps, and rhinitis, rated at 30 percent disabling effective August 11, 1988.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disability.  See 38 C.F.R. § 4.16(b).  

After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis is not warranted, as a review of the Veteran's VA treatment records, taken in total, does not suggest that the Veteran is actually unable to obtain or maintain substantially gainful employment as a result solely of his lone service connected disability.  

At a September 2009 examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran's service connected disability had no effect on his usual daily activities.

On examinations in May 2015, June 2015, and July 2015, the Veteran was fully alert and oriented and in no acute distress.  The medical record does not show that the Veteran's service connected disability has any effect on his ability to sustain employment.

The Board emphasizes that there is a persuasive VA medical opinion that weigh against the Veteran's claim and is found to have great probative value.  The VA examiner opined that the Veteran's disability, which resulted in some work limitations, did not affect his activities of daily living.  Conversely, the only evidence even suggesting the Veteran is unemployable comes from his own statements. 

Moreover, while the Veteran believes he is unemployable, he has a number of physical impairments such as his diabetes and heart disorder, which are not service connected and cannot be included in this analysis.

The Board acknowledges that the Veteran is competent to report symptoms of his disability and it affects his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  Moreover, based on his statements, the Veteran has been examined by VA.  However, as discussed, the examination have not found such functional limitation as a result of the Veteran's service connected disability that the Board believes that he is actually unable to obtain or maintain substantially gainful employment.  That is, the Board finds the opinion of the September 2009 VA examiner to be the most competent and probative evidence of record, and therefore, it is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service connected disability precludes him from securing and maintaining substantially gainful employment and entitles him to TDIU.

Accordingly, TDIU on an extraschedular basis is denied.


ORDER

Service connection for diabetes is denied.

Service connection for a heart disorder is denied.

Service connection for a headache disorder is denied.

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


